MoCULLOCH, C. J., (dissenting). I am unable to find language in the statute under consideration which justifies the construction that the salary fixed by the statute is to be out of fees collected and paid into the treasuries of the respective counties or that the payment by any of the counties of its allotted proportion of the prosecuting attorney’s salary is not to be exceed the amount of such fees paid into the county treasury. Certainly the statute does not contain any words to that express effect. It reads that the fixed salary is payable in lieu of all fees — not out of the fees collected — which means that the salary is to be paid in the place of fees, and I think it necessarily follows from that language that the lawmakers meant to give the prosecuting attorney of the 12th Judicial Circuit the amount of salary fixed in the statute, regardless of the fees paid into the treasury. I do not feel at liberty to read into the statute a restriction which the language used does not imply. If it had been intended to confine the salary to the amount of fees collected it could have very easily have been so expressed in appropriate words. On the contrary, the lawmakers have employed a term which negatives the idea that the salary is to be paid out of the fees collected, for they have expressed it, that the salary is to take the place of fees— to be in lieu of the fees. The fact that the statute makes no provisions for the disposition of the balance, if any, of the fees collected, after paying the salary of the prosecuting attorney and fixes no period within which the fees are to accumulate, shows that the framers of the statute did not contemplate that the salary should be paid out of the accumulation of fees, but that it should be paid regardless of the amount of the fees collected, and all of the fees, whether more or less than the salary, should go into the general revenues of the counties. If the statute be construed as authorizing the payment of salary of the prosecuting attorney out of county revenues, regardless of the amount of fees collected and paid into the county treasury, then it is void for the reason that the prosecuting attorney is a State officer (Griffin v. Rhoton, 85 Ark. 89), and it is beyond'the power of the Legislature to impose on a county the burden of paying the salary of a State officer. Cotham v. Coffman, 111 Ark. 108.